JOSEPHINE LINKER HART, Judge, concurring. I agree with the majority that the supreme court’s decision in Meeks v. Stevens, 301 Ark. 464, 785 S.W.2d 18 (1990), requires that we affirm this case. I write separately, however, because I believe that the case at bar 18illustrates a problem with the Arkansas Rules of Civil Procedure and the state’s jurisprudence on service of process. As the majority noted, the Supreme Court Committee on Civil Practice recommended that Arkansas Rule of Civil Procedure 4 be modified to allow “substantial compliance” with service requirements where no default has occurred. I believe the instant case is the first since the supreme court handed down its June 3, 2010 per curiam rejecting this proposed change. In re Arkansas Rules of the Supreme Court and Court of Appeals; Rules of Appellate Procedure — Civil; and Rules of Civil Procedure, 2010 Ark. 288. The harshness that the majority alludes to is the dismissal of a wrongful-death suit, ben-efitting an alleged tortfeasor who had the perspicacity to not accept service by certified mail. This result does not conform to my concept of justice. I also believe that the basic premise of Meeks is fundamentally flawed. By quoting Postal Service regulations to establish the difference between “refused” and “unclaimed” mail, the supreme court has vested some anonymous postal worker with conclusive fact-finding authority. I have to question the soundness of this decision. In the Christmas classic, Miracle on Stfh Street, Judge Henry X. Harper decides that Kris Kringle is Santa Claus because a postal worker in New York decides to deliver mail addressed to Santa Claus to Mr. Kringle. The result is Mr. Kringle is released from a mental hospital in time to deliver his Christmas gifts. While this result makes for heart-warming holiday entertainment, the result that we have to accept today is anything but heart warming. It is, however, a gift to the slick and unscrupulous who avoid the reach of our justice system. Perhaps it is time that our supreme court revisit this issue.